DETAILED ACTION
This is a non-final Office action in response to communications received on 9/1/2020 and 11/17/2020.  Claim 1 was amended via the preliminary amendment on 11/17/2020.  Claims 2-20 were cancelled via the preliminary amendment on 11/17/2020.  New claims 21-39 were added.  Claims 1 and 21-39 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 9/1/2020 are acknowledged.

Priority or Provisional
Priority to the provisional date of 9/01/2016 is recognized.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10771235 (application 15/682,881). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the independent claims of the current application are broader versions of limitations found in the independent claims of US Patent 10771235.
Instant Application
Application 15/682,881
1. An apparatus for implementing a block cipher, comprising: 

a first register configured to store a pre-computed mask value represented by a combination of a first random value and a second random value; 

a second register configured to store an output mask value, wherein the output mask value is an inverse permutation function of the first random value; 

a third register configured to store an input mask value represented by a combination of a key mask value and an expansion function of the first random value; 















a non-linear transformation circuit configured to apply the expansion function to a masked round state of a cryptographic operation, perform a non-linear transformation of a combination of a masked key with an output of the expansion function, and apply the permutation function to the output of the non-linear transformation, wherein the non-linear transformation is defined using the input mask value stored in the third register and the output mask value stored in the second register; 



two round feedback circuits configured to swap the masked round state produced by the non-linear transformation and combine the masked round state with the pre-computed mask value stored in the first register.
1. An apparatus for implementing a block cipher in a manner resistant to external monitoring attacks, comprising:

 a first register configured to store a first pre-computed mask value represented by a combination of a first random value and a second random value; 

a second register configured to store an output mask value, wherein the output mask value is an inverse permutation function of the first random value; 

a third register configured to store a second pre-computed mask value represented by a combination the first pre-computed mask value and a permutation function of the output mask value; 

a fourth register configured to store an input mask value, wherein the input mask value is a combination of an expansion function of a key mask value and the first random value; 

a permutation circuit configured to produce a round state of a cryptographic operation of the block cipher by permuting an input data block; 

a masking circuit configured to produce a masked round state by masking the round state using the first pre-computed mask value; 

a non-linear transformation circuit configured to apply the expansion function to a first portion of the masked round state, perform a non-linear transformation of a combination of a masked key with an output of the expansion function applied to the first portion of the masked round state, and apply the permutation function to an output of the non-linear transformation thus producing a modified first portion of the masked round state, wherein the non-linear transformation is defined using the input mask value stored in the fourth register and the output mask value stored in the second register; 

two round feedback circuits configured to: produce a swapped masked round state by swapping the modified first portion of the masked round state with a second portion of the masked round state, produce a new masked round state by combining the swapped masked round state with the first pre-computed mask value stored in the first register and the second pre-computed mask value stored in the third register; and an output register configured to store a result of the cryptographic operation, wherein the result of the cryptographic operation comprises the new masked round state.
Claims 21, 28 and 35: 
  an operation feedback circuit configured to combine a result of the cryptographic operation with a second pre-computed mask value and store the result of the in an input register.
3. The apparatus of claim 2, further comprising: an operation feedback circuit to produce a feedback value by combining the result of the cryptographic operation with the third pre-computed mask value and feed feedback value to a round input register.


Objections
Claim 21 is objected to for the following grammatical informalities: the claim limitation “store the result of the in an input” is grammatically incorrect.  Appropriate corrections are required.
Claims 22-23, 29-30 and 36-37 are objected to for the following informalities: the claims do not appear connected to the claim (independent claim 1) from which they depend.  For example, claims 22, 29 and 36 disclose permuting an input data block and applying an inverse permutation to a pre-output data block, but since the input data block and pre-output data block are not part of the parent claim 1, it is unclear how these new claim limitations relate to any of the limitations in claim 1.  Claims 23, 30 and 37 disclose that the apparatus is configured to perform TDEA operations in a manner protected from external attacks, but nowhere in claim 1 does it disclose any TDEA operations, so it is unclear how these TDEA operations relate to any of the limitations in claim 1.  Appropriate corrections are required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21-39 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed inventions are directed to non-statutory subject matter.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 1 and 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites storing numbers and performing mathematical calculations, therefore the claim recites a mathematical concept.  This judicial exception is not integrated into a practical application. All of the limitations are directed to mathematical calculations – obtaining the numbers, what the numbers represent and how the calculations are performed.  The only additional element is the preamble, which states “implementing a block cipher”, however there is no practical application tying the block cipher to any element in the body of the claim.  It is unclear from the body of claim 1 how any of the elements in the body of the claim even relate to the block cipher since the block cipher is not mentioned in the body of the claim or in any of the dependent claims.  While dependent claim 22 discloses an input data block and a pre-output data block, even those blocks are not disclosed as being related to the block cipher or any data received as a result of performing the calculations in claim 1.  It is unclear at what point the input data block, for example, would be received in the apparatus and how it would be processed through the mathematical calculations of claim 1.  Similarly, while dependent claim 23 recites that the apparatus performs TDEA operations in a manner protected from external monitoring attacks, it is unclear from independent claim 1 (or any of the other claims) what operations/calculations in claim 1 even are TDEA operations.  In essence, the dependent claims appear completely separate from claim 1 without any clear guidance in the claims as to how the claims relate to one another in such a way to be integrated into one practical application.  In addition, the structural components of the claim 1 are recited at a high-level of generality (i.e., as a register or circuit) such that it amounts no more than mere instructions to applying the exception using generic registers/circuits computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Claims 1 and 21-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition element of the block cipher is not tied to any practical application or even any limitations in the body of the claim.  Also, the additional structural elements (registers and circuits) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 21-26 fail to remedy the deficiencies of claim 1 and are therefore similarly rejected.  As discussed above, the dependent claims similarly recite additional mathematical calculations.  In addition, the structural components of the claims are recited at a high-level of generality (i.e., as a register or circuit) such that it amounts no more than mere instructions to applying the exception using generic registers/circuits computer component.  Also as discussed above, those claims which do recite additional claim elements (claims 22-23) appear disconnected to claim 1 in that is unclear how they relate to one another or would even be integrated into one application.  Therefore claims 21-26 are similarly patent ineligible.
Independent claim 27 recites storing numbers and performing mathematical calculations, therefore the claim recites a mathematical concept.  This judicial exception is not integrated into a practical application. All of the limitations are directed to mathematical calculations – obtaining the numbers, what the numbers represent and how the calculations are performed.  The only additional element is the preamble, which states “implementing a block cipher”, however there is no practical application tying the block cipher to any element in the body of the claim.  It is unclear from the body of claim 27 how any of the elements in the body of the claim even relate to the block cipher since the block cipher is not mentioned in the body of the claim or in any of the dependent claims.  While dependent claim 29 discloses an input data block and a pre-output data block, even those blocks are not disclosed as being related to the block cipher or any data received as a result of performing the calculations in claim 27.  It is unclear at what point the input data block, for example, would be received in the apparatus and how it would be processed through the mathematical calculations of claim 27.  Similarly, while dependent claim 30 recites that the apparatus performs TDEA operations in a manner protected from external monitoring attacks, it is unclear from independent claim 27 (or any of the other claims) what operations/calculations in claim 27 even are TDEA operations.  In essence, the dependent claims appear completely separate from claim 27 without any clear guidance in the claims as to how the claims relate to one another in such a way to be integrated into one practical application.  In addition, the structural components of the claim 27 are recited at a high-level of generality (i.e., as a register or circuit) such that it amounts no more than mere instructions to applying the exception using generic registers/circuits computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Claims 27-33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition element of the block cipher is not tied to any practical application or even any limitations in the body of the claim.  Also, the additional structural elements (registers and circuits) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 28-33 fail to remedy the deficiencies of claim 27 and are therefore similarly rejected.  As discussed above, the dependent claims similarly recite additional mathematical calculations.  In addition, the structural components of the claims are recited at a high-level of generality (i.e., as a register or circuit) such that it amounts no more than mere instructions to applying the exception using generic registers/circuits computer component.  Also as discussed above, those claims which do recite additional claim elements (claims 29-30) appear disconnected to claim 27 in that is unclear how they relate to one another or would even be integrated into one application.  Therefore claims 28-33 are similarly patent ineligible.
Independent claim 34 recites storing numbers and performing mathematical calculations, therefore the claim recites a mathematical concept.  This judicial exception is not integrated into a practical application. All of the limitations are directed to mathematical calculations – obtaining the numbers, what the numbers represent and how the calculations are performed.  The only additional element is the preamble, which states “implementing a block cipher”, however there is no practical application tying the block cipher to any element in the body of the claim.  It is unclear from the body of claim 34 how any of the elements in the body of the claim even relate to the block cipher since the block cipher is not mentioned in the body of the claim or in any of the dependent claims.  While dependent claim 36 discloses an input data block and a pre-output data block, even those blocks are not disclosed as being related to the block cipher or any data received as a result of performing the calculations in claim 34.  It is unclear at what point the input data block, for example, would be received in the apparatus and how it would be processed through the mathematical calculations of claim 34.  Similarly, while dependent claim 37 recites that the apparatus performs TDEA operations in a manner protected from external monitoring attacks, it is unclear from independent claim 34 (or any of the other claims) what operations/calculations in claim 34 even are TDEA operations.  In essence, the dependent claims appear completely separate from claim 34 without any clear guidance in the claims as to how the claims relate to one another in such a way to be integrated into one practical application.  In addition, the structural components of the claim 34 are recited at a high-level of generality (i.e., as a register or circuit) such that it amounts no more than mere instructions to applying the exception using generic registers/circuits computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Claims 34-39 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition element of the block cipher is not tied to any practical application or even any limitations in the body of the claim.  Also, the additional structural elements (registers and circuits) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 35-39 fail to remedy the deficiencies of claim 1 and are therefore similarly rejected.  As discussed above, the dependent claims similarly recite additional mathematical calculations.  In addition, the structural components of the claims are recited at a high-level of generality (i.e., as a register or circuit) such that it amounts no more than mere instructions to applying the exception using generic registers/circuits computer component.  Also as discussed above, those claims which do recite additional claim elements (claims 36-37) appear disconnected to claim 34 in that is unclear how they relate to one another or would even be integrated into one application.  Therefore claims 35-39 are similarly patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 27 and 34 are rejected as indefinite because of the following: 
The claim phrase “an output of the expansion function” in the claim limitation “a non-linear transformation circuit configured to apply the expansion function to a masked round state, perform a non-linear transformation of a combination of a masked key with an output of the expansion function” is indefinite because it is not clear what “an output” refers to since the claim discloses multiple instances of applying an expansion function.  Therefore, it is unclear if the “output” of the expansion function refers to the result of applying the expansion function in one of those previous limitations (such as applying expansion function to first random value) or whether it refers to applying the expansion function to a masked round state in the immediate previous step(?) or whether that previous step is even part of performing the non-linear transformation or just another step performed by the non-linear transformation circuit which is distinct from performing the transformation?  In addition, the Specification distinguishes between a masked round state and a masked round state value and discusses performing expansion upon the later.  Did Applicant intend to disclose applying an expansion function to the masked round state or masked round state value?  Appropriate correction is required.
The claim phrase “the output of the non-linear transformation” is indefinite because it is unclear what it refers to since there is insufficient antecedent basis for the claim term “the output” and no guidance is provided by the claims as to what elements might constitute the output?  Aside from there being insufficient antecedent basis for such output, the claims do not disclose any product or result of performing the non-linear transformation.  Instead, the claim discloses that the transformation involves performing a combination of two items (the masked key and output of the expansion function – which is also not clearly defined) and is defined by two other items (input mask value and output mask value) without providing any clarification about how the four items are actually used in the transformation (i.e. is the output the product of these four items, the summation, etc.).  Appropriate correction is required.
The claim phrase “masked round state produced by the non-linear transformation” is indefinite because the masked round state is not disclosed as being produced by the non-linear transformation.  In fact, as discussed above, part of the problem causing this claim to be indefinite is that it is unclear what exactly the non-linear transformation and non-linear transformation circuit are producing.  The masked round state is not even disclosed as being one of the four items involved in performing/defining the non-linear transformation so how is it produced from the transformation?  Appropriate correction is required.
The claim phrase “swap the masked round state” is indefinite because it is unclear what replaces or is swapped with the masked round state?  The ordinary meaning of the term “swapping” means to replace one item with/for another, however the claim appears to disclose that the round state is swapped and then combined with the pre-computed mask.  Did Applicant intend to disclose that the masked round state is swapped by the combination of the masked round state with the pre-computed mask? The Specification discloses swapping the values stored in the maskL and maskR registers (paras. [0031]-[0032]), so did Applicant intend to disclose two other items were swapped instead of the masked round state?  Appropriate correction is required.
The phrase “masked round state” is indefinite because the meaning of the phrase is unclear and the Specification does not provide any clarification/definition of the claim phrase.  Does this refer to the number of rounds in a series of operations or the state of an operation?  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term is indefinite because the specification does not clearly redefine the term.
Claims 1, 27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the non-linear transformation circuit, two round feedback circuits, the apparatus and the block cipher.  It is unclear from the claim how these elements relate to one another to form a complete invention.  What is produced as a result as produced from the non-linear transformation circuit and how is it used by the two round feedback circuits to produce a finished product that is in turn produced by the apparatus to implement the block cipher.  This claim appears to have a series of disjointed claim elements that are not properly connected to one another.
Claims 22-23, 29-30 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the relationship of the inverse permutation circuit and pre-output data block from claims 22, 29 and 36 to the structural elements in claims 1, 27 and 34 (i.e. does it send the input data block to some other structure in the claim, does it receive the input data block from some other structure in the claim); and which operations in claims 1, 27 and 34 are the TDEA operations referred to in claims 23, 30 and 37.  These omissions cause a gap in understanding that causes the claims to become indefinite because it omits the structural connections necessary for understanding how the claim elements work together (i.e. how the apparatus and invention function).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher (US 2006/0045264) in view of Danger (US 2012/0250854). 
Regarding claim 1, Kocher discloses the limitations of claim 1 substantially as follows:
An apparatus for implementing a block cipher, comprising: 
a first register configured to store a pre-computed mask value represented by a combination of a first random value and a second random value (paras. [0009]: storing a two-part value comprising M1 & M2 or K1 & K2(i.e. pre-computed mask values) represented by a combination of randomly encoded M1P and M2P parameters or K1P and K2P parameters (i.e. first and second random value)); 
a second register configured to store an output mask value, wherein the output mask value is an inverse permutation function of the first random value (paras. [0032], [0036]-[0037], [0045]-[0046], [0051]: storing output mask value by applying inverse permutation with M2 or K2 parameters); 
a third register configured to store an input mask value represented by a combination of a key mask value and an expansion function of the first random value (paras. [0045]-[0047], [0049], [0051]: storing input mask values by combining K1 and K2 values (i.e. key mask values) with K1P and K2P values from S table (expansion of first random values)); 
a transformation circuit configured to apply the expansion function to a masked round state of a cryptographic operation, perform a transformation of a combination of a masked key with an output of the expansion function, and apply the permutation function to the output of the transformation, wherein the transformation is defined using the input mask value stored in the third register and the output mask value stored in the second register (paras. [0045], [0047]-[0052], [0055]-[0056]: perform a transformation in each round operation involving the mask values (i..e masked round states of the cryptographic operations), by applying permutation to input mask and output mask values); 
two round feedback circuits configured to swap the masked round state produced by the transformation and combine the masked round state with the pre-computed mask value stored in the first register (paras. [0047], [0052]-[0058], Fig. 2: reordering/exchanging/swapping mask values of a round (i.e. masked round state) produced by the transformation by combining or XORing mask values of a round with stored M1 or M2 values (i.e. pre-computed mask values)).
Kocher does not explicitly disclose: 
	non-linear transformation
However, in the same field of endeavor, Danger discloses the remaining limitations of claim 1 as follows:
	non-linear transformation (paras. [0052], [0057]: non-linear S-box transformations)
Kocher and Danger are combinable because they are from the same field of endeavor of protecting the generation of block ciphers using cryptographic circuits against high-order attacks, such as differential power analysis or side channel attacks, using substitution boxes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Danger’s non-linear transformations with the system of Kocher in order to increase the security of the system by making the masking mechanism of Kocher more complex since the non-linear function make recreating the mathematical computations more difficult/complex (Danger, para. [0057).  

	Regarding claims 21, Kocher and Danger disclose the limitations of claim 1.
Kocher discloses the limitations of claim 21 as follows:
The apparatus of claim 1, further comprising: 
an operation feedback circuit configured to combine a result of the cryptographic operation with a second pre-computed mask value and store the result of the in an input register (paras. [0047], [0052]-[0058], Fig. 2: combining the result of the transformation of a round by XORing mask values of a round with stored K1, K2 or  M1 or M2 values (i.e. second pre-computed mask values) for storage).

Regarding claims 22, Kocher and Danger disclose the limitations of claim 1.
Kocher discloses the limitations of claim 22 as follows:
The apparatus of claim 1, further comprising: 
a permutation circuit configured to permute an input data block; and an inverse permutation circuit configured to apply an inverse permutation to a pre-output data block (paras. [0045], [0046], [0048], [0051]: permuting an input data block of the message or key and applying an inverse permutation to data blocks of M1 or M2 (pre-output data blocks)).

Regarding claims 23, Kocher discloses the limitations of claim 1.
Kocher discloses the limitations of claim 23 as follows:
The apparatus of claim 1, wherein the apparatus is configured to perform Triple Data Encryption Algorithm (TDEA) operations in a manner protected from external monitoring attacks (paras. [0005]: performing Triple DES (a TDEA) operations in order to prevent attacks).

Regarding claims 25, Kocher and Danger disclose the limitations of claim 1.
Kocher discloses the limitations of claim 25 as follows:
The apparatus of claim 1, further comprising: 
an output register configured to store a result of the cryptographic operation, wherein the result of the cryptographic operation comprises the masked round state (paras. [0045], [0052]-[0058], Fig. 2: storing the result of substitution box operations comprises storing the masked values of the round in a table).

Regarding claims 26, Kocher and Danger disclose the limitations of claim 1.
Danger discloses the limitations of claim 26 as follows:
The apparatus of claim 1, wherein the non-linear transformation circuit utilizes one or more masked substitution tables (para. [0057]: the non-linear transformations are performed using masked substitution boxes/tables).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Allowable Subject Matter
Claim 27 and 34 would be allowable if all outstanding objections and rejections (double patenting, 101 and 112) were resolved.
Claims 24, 28-33 and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all outstanding objections and rejections against the claims were resolved.

Conclusion
For the above-stated reasons, claims 1 and 21-39 are rejected.
Additional prior art considered, but not relied upon, includes: 
1.	Wurcker (US 2017/0373832) disclosing a system for protecting against side channel analysis by generating a set of mask parameters.  An output set (i.e. output mask value) is generated by performing an inverse of the second bit permutation operation and an input mask is derived from one mask parameters of the first mask set transformed by a first bit permutation operation rather than combining two random numbers.  The cryptographic operation being performed is a permutation operation including an expansion operation that involves XORing first and second round states (paras. [0016], [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438